COURT OF APPEALS OF VIRGINIA


Present:    Judges Koontz, Bray and Senior Judge Hodges


JOSE ALONZO FLORES

v.   Record No. 0029-95-4                         MEMORANDUM OPINION *
                                                      PER CURIAM
TITO CONTRACTORS                                     MAY 30, 1995
AND
LIBERTY MUTUAL INSURANCE COMPANY


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
              (Atiq R. Ahmed, on brief), for appellant.    Appellant
              submitting on brief.

              No brief for appellees.



     Atiq R. Ahmed, attorney for Jose Alonzo Flores, deceased,

and his beneficiaries, appeals a decision of the Workers'

Compensation Commission which denied Ahmed's petition for

attorney's fees of $12,000.    Finding no error, we affirm the

decision.

         "Code § 65.1-102 [now Code § 65.2-714] provides that the

fees of attorneys shall be subject to the approval and award of

the Commission."     Hudock v. Industrial Comm'n, 1 Va. App. 474,

477, 340 S.E.2d 168, 171 (1986). 1      In assessing Ahmed's petition,

the commission properly considered, inter alia, the absence of

significant dispute among the parties, the absence of any

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      As the commission correctly noted, Ahmed had been awarded
$600 in attorney's fees at the time the award for death benefits
was entered by the commission on June 17, 1994.
appreciable benefit to Flores or his beneficiaries resulting from

Ahmed's services, and the substantial time expended by Ahmed on

non-legal matters.     See id. at 478-79, 340 S.E.2d at 171.   These

factors, together with the entire record, provide ample support

for limiting the award of attorney's fees to $500.

     Accordingly, for the reasons set forth in the commission's

opinion, we find no abuse of discretion by the commission and

affirm the decision.
                                           Affirmed.




                                   2